Citation Nr: 1446369	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	William Thomas Graham, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In the August 2010 rating decision, the RO denied service connection for peripheral neuropathy of the left and right lower extremities.  In the October 2010 rating decision, the RO denied service connection for hypertension.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2010 Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Analysis

The Veteran asserts that hypertension had its onset during military service. 

The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that hypertension was incurred during military service.

The Veteran's July 1966 entrance examination and accompanying report of medical history are negative for a diagnosis of hypertension at entrance into military service.  Subsequent service treatment records (STRs) demonstrate a diagnosis of hypertension in April 1969.  Additionally, hypertension was noted at the time of the September 1971 separation examination and the accompanying report of medical history noted a history of high or low blood pressure.

Post-service VA and private treatment records note a treatment for and a diagnosis of hypertension.

The Veteran was afforded a VA examination in September 2010.  The examiner determined that hypertension was less likely than not caused by or a result of the hypertension in service.  The examiner noted that he Veteran had a period of elevated blood pressure during service.  She noted that the elevated blood pressure occurred at the same time he was being treated for acute severe hepatitis.  However, by 1971, the Veteran's blood pressure was normal without medication and he qualified for work wide duty.  She determined that it was mostly likely that the elevated blood pressure readings in 1969 were due to stress and anxiety surrounding the Veteran's illness.  The examiner further noted that the Veteran was not treated for essential hypertension until 10 to 20 years after military service.  

Although the record contains a gap of years between the Veteran's separation from service and his first post-service treatment and noted elevated blood pressure reading, the evidence shows that hypertension was demonstrated in service and at some time thereafter.  Under applicable regulations, service connection is conceded in such circumstances without the need to show a nexus.  38 C.F.R. § 3.303(b).

The criteria for service connection for hypertension have been met.  As such, service connection is warranted. 38U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran asserts that peripheral neuropathy of the left and right lower extremities are due to his service connected diabetes mellitus. 

VA treatment records dated in March 2006 indicate that the Veteran was treated for a worker's compensation injury where he complained of neuropathy of the right lower extremity.  The Veteran reported that he was advised of high blood sugar levels at that time.  In records dated in February 2010, the Veteran reported that he was seen by a neurologist where neuropathy was diagnosed.  However, the records have not been associated with the claims file. 

The Veteran was afforded a VA examination in June 2010.  The examiner diagnosed diabetic neuropathy of both feet.  The examiner determined that the conditions were not a complication of diabetes because the Veteran had multiple blood sugar testings done at the time and prior to the onset of neuropathy.  None of the test showed sugar levels to be in the diabetic range until at least a year after the onset of the neuropathy.  The examiner also determined that the conditions were not worsened by the diabetes mellitus, but did not provide a rationale to support the opinion.  

In an additional VA examination in March 2012, the examiner again determined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner noted that neuropathy predated the Veteran's diabetes by over a year and that the Veteran had multiple normal blood sugar readings during that time period.  The examiner determined that the Veteran did not have diabetic peripheral neuropathy, but instead noted that the Veteran had been previously diagnosed with hereditary sensory motor neuropathy and possible superimposed right peroneal and tibial axonal damage.  The examiner determined that it did not appear that the conditions had any worsening of symptoms since the onset of the diabetes.  Again, the examiner did not provide an opinion.

The Board finds that the June 2010 and March 2012 VA examinations are insufficient to adjudicate the claims.  Although the examiner determined that the conditions were not worsened by the service-connected neuropathy, she did not provide a rationale to support her opinions and they are therefore insufficient for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In the June 2013 informal hearing presentation, the Veteran's representative asserted that peripheral neuropathy often precedes the onset of diabetes and referenced an article discussing an association between peripheral neuropathy and diabetes.  The Board finds that the article may indicate that peripheral neuropathy is an early symptom of the diabetes mellitus.

In light of the above, the Board finds that an additional VA examination and medical opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from any facilities identified by the Veteran regarding treatment for peripheral neuropathy of the left and right lower extremities.

2.  Contact the Veteran, through his representative, and ask the Veteran to authorize VA to obtain records pertaining to treatment for the injury associated with workers compensation claim.

If the Veteran fails to submit a completed authorization, tell him that he can obtain and submit the records himself. Inform him of any records that cannot be obtained, the efforts made to obtain the records, and additional steps that will be taken.

3.  Thereafter, schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him, to determine the etiology of his peripheral neuropathy of the left and right lower extremities.  The claims file must be reviewed by the examiner.  Such review should be noted in the examination report.

The examiner should provide opinions to the following.

a. Is it at least as likely as not (probability of at least 50 percent) that peripheral neuropathy of the left and right lower extremities are proximately due to (caused by) by the service-connected diabetes mellitus?

b. Is it at least as likely as not (probability of at least 50 percent) that peripheral neuropathy of the left and right lower extremities are aggravated (chronically worsened) by the service-connected diabetes mellitus?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of peripheral neuropathy prior to aggravation?

c. If peripheral neuropathy of the left and right lower extremities were not caused or aggravated by the service-connected diabetes mellitus, is it at least as likely as not (probability of at least 50 percent) that the conditions are otherwise related to military service, to include exposure to herbicides.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


